Order issued November 13, 2013




                                    In The

                             Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                             NO. 01-13-00964-CV
                           ———————————
                     IN RE DAVID A. CHAUMETTE, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                                   ORDER

      Relator has filed a petition for writ of habeas corpus and requested

temporary relief.1

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the

relator’s request for temporary relief. The Sheriff of Brazoria County is hereby

1
      The underlying lawsuit is Black Sigma LLC v. John P. Benkenstein, David A.
      Chaumette, Howard F. Cordray, Jr., and Michael P. Robinson, No. 64769 (23rd
      Dist. Ct., Brazoria County, Tex.).
ordered to discharge relator from custody on relator executing and filing with the

Sheriff of Brazoria County a good and sufficient bond, conditioned as required by

law, in the amount of $1000.00. See TEX. R. APP. P. 52.8(b)(3).

        It is further ordered that the real party in interest shall have until December

4, 2013 to file a response brief, if any, and any relevant portions of the record. See

TEX. R. APP. P. 52.4, 52.8(b)(1).



Judge’s signature:           /s/ Laura C. Higley

Date:                        November 13, 2013




                                           2